DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled; claims 21-50 are pending.

Response to Arguments
In view of the amendments, the previous claim objection and the claim rejection under 35 USC 112(b) are herein withdrawn. 
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. 
Applicant argues, the speaker is located is laterally surrounded by the display area on three sides is supported by, for example, Figures 12A-12C and paragraphs [0152]-[0153]. 
In response, the claim recites, in part, wherein the first portion of the bezel area is laterally surrounded by the display area on three sides, not the speaker as argued.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 21, and similarly claims 37 and 41, contains subject matter “wherein the first portion of the bezel area is laterally surrounded by the display area on three sides” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification Figures 12A-12C and paragraphs [0152]-[0153] does not disclose the first portion of the bezel area is laterally surrounded by the display area on three sides as argued. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 21, 25, 27-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Liu, US 2017/0250475 and further in view of Lee et al., US 2015/0295302 (Lee’302).  
Claim 21, Jung discloses (fig 1B) a portable communication device comprising: 
a housing including a front plate, a back plate, and a side member (fig 1B), the front plate including a display area (fig 1B, [0093] display unit 151) and a bezel area (fig 2A, [0126] bezel region S); 
a display accommodated in the housing (fig 1B, [0093] display unit 151) and visually exposed through the display area (fig 1B, [0093] display unit 151); 
a component including circuitry located at least partially under a first portion of the bezel area of the front plate (fig 3, [0069] The audio output module 152), wherein the first portion of the bezel area is laterally surrounded by the display area on three sides (fig 2A to 2C, [0126] display unit 151 is divided into an output region C for outputting visual information and an opaque bezel region S surrounding the output region C); 
a first antenna array including a plurality of antennas ([0144] array antenna 300 may include a first sub-array antenna 301); 
a second antenna array accommodated in the housing (a second sub-array antenna 302); 
a third antenna array accommodated in the housing ([fig 3, [0136] In FIG. 3, the array antenna 300' is additionally arranged at the left upper end); 

a feed line made of flexible printed circuit board (PCB) and configured to connect the first antenna array with the wireless communication circuit ([0174] The feeding line can be implemented by an FPCB.  Here, electrical connection between the feeding line and the RFIC may advantageously be connectorless connection (i.e., connection without a connector)), wherein the first antenna array is spaced apart from the front plate, and when looked from above the front plate (fig 3), the feed line is disposed to at least partially pass under the first portion of the bezel area where the component is located (fig 3).  
But does not explicitly disclose,
and located under a second portion of the bezel area of the front plate such that a first signal from the first antenna array is to be at least partially radiated toward the bezel area as a directional beam; 
such that a second signal from the second antenna array is to be at least partially radiated toward the back plate; 
such that a third signal from the third antenna array is to be at least partially radiated toward the side member.

such that a second signal from the second antenna array is to be at least partially radiated toward the back plate ([0012] one or more antenna assemblies (e.g., the antenna assembly 120) positioned on the different faces (e.g., the front face 102, the side faces 108 and 110, the bezel 106, or a back); 
such that a third signal from the third antenna array is to be at least partially radiated toward the side member ([0012] one or more antenna assemblies (e.g., the antenna assembly 120) positioned on the different faces (e.g., the front face 102, the side faces 108 and 110, the bezel 106, or a back).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Liu invention to include the claimed limitation(s) so as to allow various one or more antenna assemblies to be configured/positioned on different faces of the device in order to efficiently direct radiation distribution. 
Although Jung and Liu invention does not explicitly disclose,
radiated toward the bezel area as a directional beam.
However, Jung also teaches ([0148] the array antennas 300 and 300′ may be implemented to be θ1 and θ2, respectively. Here, in the beamforming direction θ1 of any one array antenna 300).

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Liu invention with Lee’302 invention to include the claimed limitation(s) so as to configure a loop antenna as a directional antenna to be positioned in the bezel and facing the front direction in order to efficiently direct radiation distribution. 
Claim 25, Jung as modified discloses the portable communication device of claim 21, wherein the wireless communication circuit is attached to a second surface facing away from the side member, or is formed on the second surface (Jung [0175] the RFIC is mounted on the PCB).  
Claim 27, Jung as modified discloses the portable communication device of claim 26, wherein the wireless communication circuit is attached to a surface of the printed circuit board or is formed on the surface (Jung [0175] the RFIC is mounted on the PCB and the array antenna is formed in the display).  
Claim 28, Jung as modified discloses the portable communication device of claim 26, wherein the wireless communication circuit is electrically connected to the third 
Claim 29, Jung as modified discloses the portable communication device of claim 21, wherein the component includes:-5-JANG et al.Atty Docket No.: JAR-6355-0235 Appl. No. To be Assigned 
at least one of: a camera (Jung fig 1, camera), a speaker (Jung fig 1, audio output), a receiver (Jung fig 1, wireless communication unit), a light emitting diode, an image sensor, an infrared sensor, a microphone (Jung fig 1, microphone), a fingerprint sensor, an illuminance sensor (Jung fig 1, illumination sensor), and a proximity sensor (Jung fig 1, proximity sensor).  
Claim 30, Jung as modified discloses the portable communication device of claim 21, further comprising: 
a printed circuit board disposed in parallel to the front plate and electrically connected to the wireless communication circuit (Jung [0173] RFIC 350 can be disposed on a printed circuit board (PCB) 360 below the display 340); and 
a flexible member comprising a conductive material electrically connecting the display to the printed circuit board (Jung [0141] The RFIC 350 can be disposed on a flexible printed circuit board connecting the display unit 151 and the circuit board), 
wherein the flexible member at least partially overlaps the bezel area when viewed from above the front plate (Jung fig 6A, FPCB [0174] feeding line can be implemented by an FPCB).  

wherein the first antenna array does not overlap the display as viewed from above (Liu fig 1, display 104, antenna assembly 120). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Liu invention to include the claimed limitation(s) so as to allow various one or more antenna assemblies to be configured/positioned on a different position on the device in order to efficiently direct radiation distribution without interfering with other components thereby enhancing device operation.   
Claim 32, Jung as modified discloses the portable communication device of claim 21, wherein the bezel area has a notch shape surrounded by the display area and the side member (Jung fig 2A, bezel S).  
Claim 33, Jung as modified discloses the portable communication device of claim 21, wherein the first antenna array and the second antenna array are connected via a flexible printed circuit board (Jung [0141] RFIC 350 can be disposed on a flexible printed circuit board, [0142] each of the antenna elements constituting the array antenna 300 can be electrically connected to a single port of the RFIC 350 through the feeding line 310).  
Claim 34, Jung as modified discloses the portable communication device of claim 21, wherein the wireless communication circuit is a radio frequency integrated circuit (RFIC) configured to transmit a millimeter wave band signal to a corresponding one of 
Claim 36, Jung as modified discloses the portable communication device of claim 21, wherein a first circuit board including the first antenna array and a second circuit board including the second antenna array are connected via a flexible printed circuit board (Jung [0141] the RFIC 350 is electrically connected to the array antenna 300 within the electronic device 100.  The RFIC 350 can be disposed on a flexible printed circuit board connecting the display unit 151 and the circuit board, [0142] each of the antenna elements constituting the array antenna 300 can be electrically connected to a single port of the RFIC 350 through the feeding line 310).  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264, Liu, US 2017/0250475 and Lee et al., US 2015/0295302 (Lee’302) in view of Tchon et al., US Patent No. 10,168,782 and further in view of Kim et al., US 2019/0073001. 
Claim 22, Jung as modified discloses the portable communication device of claim 21, 
but Jung, Liu and Lee’302 invention is silent on,  
wherein the display includes an embossing layer extending from the display area to at least part of the bezel area, and wherein the first antenna array is connected to the embossing layer.  
However, as Tchon discloses wherein the display includes an layer extending from the display area to at least part of the bezel area, and wherein the first antenna array is connected to the layer (fig 4, col 13: 35-50, HDD 226 may include one or more 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu and Lee’302 invention with Tchon invention to include the claimed limitation(s) so as to allow a configuration of a display composed of different material elements in order to provide a functional display.  
But Jung, Liu, Lee’302 and Tchon invention is silent,
an embossing layer.
However, as Kim discloses an embossing layer ([0059] The embossed layer 128_1 may be disposed under the lower film 127 to support the display 101).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu, Lee’302 and Tchon invention with Kim invention to include the claimed limitation(s) so as to enhance the display structure and appearance with the embossing layer.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Liu, US 2017/0250475, Lee et al., US 2015/0295302 (Lee’302), Tchon et al., US Patent No. 10,168,782 and Kim et al., US 2019/0073001 in view of Ullmann et al., US 2010/0243742. 

But Jung, Liu, Lee’302, Tchon and Kim invention is silent,
wherein the first antenna array is attached to the embossing layer by an adhesive layer.  
However, as Ullmann discloses wherein the first antenna array is attached to the embossing layer by an adhesive layer ([0033] a hot embossing film, which includes a thin electrically conductive layer and still further layers, for example an adhesive layer for fixing the strip on the antenna assembly 10).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu, Lee’302, Tchon and Kim invention with Ullmann invention to include the claimed limitation(s) so as to allow the adhesive layer among other layers strengthen the antenna assembly providing a functional antenna assembly within the device.  
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264, Liu, US 2017/0250475 and Lee et al., US 2015/0295302 (Lee’302) in view of Lee, US 2007/0024508 (Lee’508).
Claim 26, Jung as modified discloses the portable communication device of claim 21, further comprising: 
a printed circuit board disposed in parallel to the front plate and electrically connected to the wireless communication circuit (Jung [0175] the RFIC is mounted on the PCB and the array antenna is formed in the display); and 
but Jung, Liu and Lee’302 invention is silent,

However, as Lee’508 discloses a processor disposed on the printed circuit board and connected to the display ([0027] a printed circuit board (PCB) 14 (or other type of substrate) on which circuit components are mounted; a display unit 20 (including a graphics processor, image processing circuitry, etc.) having a display 22 (screen, LCD, OLED, etc.)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu and Lee’302 invention with Lee’508 invention to include the claimed limitation(s) so as to allow the a compact structure configuration within the device among other components thereby enhancing space utilization.  
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 Liu, US 2017/0250475 and Lee et al., US 2015/0295302 (Lee’302) in view of Kim et al., US 2016/0142867.
Claim 35, Jung as modified discloses the portable communication device of claim 21, 
but Jung, Liu and Lee’302 invention is silent on,  
wherein the wireless communication circuit is at least partially located under the bezel area of the front plate.  
However, as Kim discloses wherein the wireless communication circuit is at least partially located under the bezel area of the front plate ([0118] a part of a communication module or at least a part of a magnetic module 543 formed separately 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu and Lee’302 invention with Kim invention to include the claimed limitation(s) so as to allow a configuration of a communication circuit in the device in such a way to allow connections with antenna arrays for effective radiation.  
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Lee et al., US 2016/0109999 (Lee’999) and further in view of Lee et al., US 2015/0295302 (Lee’302).
Claim 37, Jung discloses (fig 1B, 1C) a portable communication device comprising: 
a housing including a front cover (fig 1B, 1C); 
a display accommodated in the housing and visually exposed through a display area corresponding to the front cover (fig 1B, [0088] The display unit 151); 
a speaker located under a bezel area corresponding to the front cover (fig 1B, the second audio output module 152b may be implemented as a loud speaker for outputting various alarm sounds or multimedia playback sounds), wherein the bezel area is laterally surrounded by the display area on three sides (fig 2A to 2C, [0126] display unit 151 is divided into an output region C for outputting visual information and an opaque bezel region S surrounding the output region C); 
a first antenna array including a plurality of antennas ([0024] FIG. 5 is a view illustrating a configuration in which an array antenna according to the present disclosure 
a wireless communication circuit (fig 3, [0135] a radio frequency integrated circuit (RFIC) 350); and 
a flexible printed circuit board (PCB) ([0141] a flexible printed circuit board) including a plurality of feed lines configured to connect the first-7-JANG et al.Atty Docket No.: JAR-6355-0235Appl. No. To be Assigned antenna array with the wireless communication circuit ([0009] a radio frequency integrated circuit (RFIC) electrically connected to the array antenna, wherein the array antenna includes: an antenna element; and first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other), 
but does not explicitly disclose, 
located under the bezel area,
as a directional beam, 
wherein the speaker, the antennas of the first antenna array and at least a portion of the feed lines are located under the bezel area between a top edge of the portable communication device and a top edge of the display area.  
However, as Lee’999 discloses located under the bezel area (fig 3, antenna 305, [0047] upper end area of the bezel of the case 300), 
wherein the speaker, the antennas of the first antenna array and at least a portion of the feed lines are located under the bezel area between a top edge of the portable communication device and a top edge of the display area (fig 3, speaker 301, 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Lee’999 invention to include the claimed limitation(s) so as to allow various hardware components arranged in such a way for supporting a specific function in order to efficiently operating the device. 
But Jung and Lee’999 invention does not explicitly disclose,
as a directional beam.
However, as Lee’302 discloses as a directional beam ([0064] The radiator is disposed on one surface of the circuit board 220, which is preferably the surface facing a front direction of the electronic device 100. The radiator pattern may be configured as a generally rectangular loop antenna which resonates in 13.56 MHz frequency band for NFC communication. A loop antenna is a directional antenna, [0069] the fixing frame 121 is a bezel area of the display (also referred to as a bezel area of the fixing frame), and in the exemplary embodiment, the antenna module 200 is disposed within the bezel area).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Lee’999 invention with Lee’302 invention to include the claimed limitation(s) so as to configure a loop antenna as a directional antenna to be positioned in the bezel and facing the front direction in order to efficiently direct radiation distribution. 
.  
Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264, Lee et al., US 2016/0109999 (Lee’999) and Lee et al., US 2015/0295302 (Lee’302) in view of Wang et al., US 2018/0351235.
Claim 39, Jung as modified discloses the portable communication device of claim 37, further comprising: 
a second antenna array accommodated in the housing (fig 3, [0144] the array antenna 300 may include a first sub-array antenna 301 and a second sub-array antenna 302), 
wherein the wireless communication circuit connects the first antenna array and the second antenna array (fig 3, [0144] the array antenna 300 may include a first sub-array antenna 301 and a second sub-array antenna 302, [0009] first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other).  
but Jung, Lee’999 and Lee’302 invention does not explicitly disclose, 
such that signals from the second antenna array are to be radiated in a direction toward a rear cover of the housing;       
However, Jung also teaches [0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming 
Further, as Wang discloses such that signals from the second antenna array are to be radiated in a direction toward a rear cover of the housing (Wang [0069] antenna 200 in this configuration can be attached, in whole or in part, to back surfaces of support member 140 or on the surfaces of housing frame 160, for example, on the surface of the front or back covers of housing 158.  Based on the arrangement of existing hardware components of electronic device 10 and available free space inside the housing 158, different configurations of antenna 200 may be selected); 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Lee’999  and Lee’302 invention with Wang invention to include the claimed limitation(s) so as to arrange different components in order to form one or more integrated circuits for connecting to the antennas for handling wireless signals. 
Claim 40, Jung as modified discloses the portable communication device of claim 37, 
but Jung, Lee’999 and Lee’302 invention is silent on,
wherein the first antenna array is spaced apart from the front cover.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Lee’999 and Lee’302 invention with Wang invention to include the claimed limitation(s) so as to arrange different position of supporting the antennas within the accommodation of the housing and still supporting the function of the antennas. 
Claim(s) 41-44 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Lee et al., US 2016/0109999 Lee’999) and further in view of Lee et al., US 2015/0295302 (Lee’302). 
Claim 41, Jung discloses (fig 1B, 1C) a portable communication device comprising: 
a device enclosure having exterior surfaces of the portable communication device (fig 1B, 1C); 
a display viewable through a display area of a front surface of the exterior surfaces (fig 1B, [0088] The display unit 151), -8-JANG et al.Atty Docket No.: JAR-6355-0235 Appl. No. To be Assigned 
wherein the front surface includes the display area and a bezel area surrounding the display area ([0126] Referring to FIGS. 2A to 2C, the display unit 151 is divided into an output region C for outputting visual information and an opaque bezel region S); 
a speaker located behind a portion of the bezel area of the front surface (fig 1B, the second audio output module 152b may be implemented as a loud speaker for outputting various alarm sounds or multimedia playback sounds, fig 2A, bezel S), 

a first antenna array including a plurality of antennas ([0024] FIG. 5 is a view illustrating a configuration in which an array antenna according to the present disclosure is disposed in an output region and a bezel region) such that radio signals from the plurality of antennas are to be radiated through the portion of the bezel area of the front surface (fig 3, 7B); 
a wireless communication circuit (fig 3, [0135] a radio frequency integrated circuit (RFIC) 350); and 
a flexible printed circuit board (PCB) ([0141] a flexible printed circuit board) to connect the plurality of antennas of the first antenna array with the wireless communication circuit using a plurality of feed electrodes ([0009] a radio frequency integrated circuit (RFIC) electrically connected to the array antenna, wherein the array antenna includes: an antenna element; and first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other), 
but does not explicitly disclose,
and located behind the portion of the bezel area,

wherein the speaker, the antennas of the first antenna array, the feed electrodes and a portion of the flexible PCB are located behind the portion of bezel area are located behind the portion of bezel area.  
However, as Lee’999 discloses and located behind the portion of the bezel area (fig 3, antenna 305, [0043] The case 300 may include a bezel surrounding an edge of one surface (e.g., at least a part of a front area)),
wherein the speaker, the antennas of the first antenna array, the feed electrodes (fig 2, [0060] the guard touch portion 43 may include one common line (e.g., a signal supply line) and a plurality of signal detection lines, fig 3, PAD 4) are located behind the portion of bezel area (fig 3, speaker 301, antenna 305, [0044] speaker 301 may be disposed at, for example, an upper end portion of the bezel of the case 300).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Lee invention to include the claimed limitation(s) so as to allow various hardware components arranged in such a way for supporting a specific function in order to efficiently operating the device. 
but Jung and Lee’999 invention is silent on,
as a directional beam,
and a portion of the flexible PCB are located behind the portion of bezel area.
However, as Lee’302 discloses as a directional beam ([0064] The radiator is disposed on one surface of the circuit board 220, which is preferably the surface facing a front direction of the electronic device 100. The radiator pattern may be configured as 
and a portion of the flexible PCB are located behind the portion of bezel area ([0062] antenna module 200 includes a pattern portion 210, a circuit board 220, and a circuit portion 230, [0069] the antenna module 200 is disposed within the bezel area).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Lee’999 invention with Lee’302 invention to include the claimed limitation(s) so as to configure a loop antenna as a directional antenna to be positioned in the bezel and facing the front direction in order to efficiently direct radiation distribution. 
Claim 42, Jung as modified discloses the portable communication device of claim 41, wherein the flexible PCB transmits the radio signals in a frequency range of 3 GHz to 100 GHz (Jung [0120] 5G mobile communication uses an (ultra) high band frequency of about 28 GHz or 39 GHz, [0174] The feeding line can be implemented by an FPCB.  Here, electrical connection between the feeding line and the RFIC).  
Claim 43, Jung as modified discloses the portable communication device of claim 41, further comprising: 
a second antenna array accommodated in the device enclosure such that signals from the second antenna array are to be radiated through the device enclosure except the front cover (Jung [0149] A phase shifter is disposed within the plurality of RFICs 350 
wherein the wireless communication circuit connects to the first antenna array andAppl. No. To be Assigned the second antenna array (Jung [0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming in a specific direction).  
Claim 44, Jung as modified discloses the portable communication device of claim 41, wherein the first antenna array is spaced apart from the front surface (Jung fig 4A, [0153] antenna element (or patch antenna 200 or 200') described above can be disposed between a cover window 410 and a polarizer 420 or between the polarizer 420 and a touch electrode layer 430, forming a display).  
Claim 47, Jung as modified discloses the portable communication device of claim 43, wherein the second antenna array includes patch antennas (Jung fig 7A, patch 1, patch 2).  
Claim 48, Jung as modified discloses the portable communication device of claim 43, further comprising a third antenna array accommodated in the device enclosure  and connected to the wireless communication circuit (Jung fig 3, antenna array 300’, [0148] a plurality of RFICs 350 can be provided to correspond to the respective array antennas 300 and 300').  
Claim 49, Jung as modified discloses the portable communication device of claim 48, wherein the third antenna array includes patch antennas (Jung [0017] FIG. 2A is a 
Claim 50, Jung as modified discloses the portable communication device of any of claim 48, wherein the wireless communication circuit is configured to transmit a signal in a specified frequency band ([0155] the 28 GHz or 39 GHz frequency band) by feeding power to at least one of the first antenna array, the second antenna array, and the third antenna array ([0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming in a specific direction).  
Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264, Lee et al., US 2016/0109999 (Lee’999) and Lee et al., US 2015/0295302 (Lee’302)  in view of Hosoi et al., US 2014/0378191. 
Claim 45, Jung as modified discloses the portable communication device of claim 41, wherein the bezel area includes a notch area located between the top edge of the portable communication device and the top edge of the display area of the front surface (Jung fig 2A, area S), the first antenna array is located behind a first portion of the notch area (Lee fig 3, antenna 305), the speaker is located behind a second portion of the notch area (Lee fig 3, speaker 301), 
but Jung, Lee’999 and Lee’302 invention does not explicitly disclose,
and the second portion of the notch area is located closer to the top edge of the display area than the first portion of the notch area.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Lee’999 and Lee’302 invention with Hosoi invention to include the claimed limitation(s) so as to allow a speaker to be arranged closed to the edge of the display in such a way for accommodating other components within the bezel area for an enhancing operation of the device. 
Claim 46, Jung as modified discloses the portable communication device of claim 41, wherein the bezel area includes a notch area located between the top edge of the portable communication device and the top edge of the display area of the front surface (Jung fig 2A, area S), the first antenna array is located behind a first portion of the notch area (Lee’999 fig 3, antenna 305), an image sensor (Lee’999 fig 1, image sensor 303), accommodated in the device enclosure (Lee’999 fig 1), is located behind a second portion of the notch area (Lee fig 1), 
but Jung, Lee’999 and Lee’s302 invention does not explicitly disclose, 
and the second portion of the notch area is located closer to the top edge of the display area than the first portion of the notch area.  
However, as Hosoi discloses the second portion of the notch area is located closer to the top edge of the display area than the first portion of the notch area (fig 20, display 205, [0253] a speaker 1013). 
. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24, the portable communication device of claim 22, wherein the display includes: 
an organic light emitting diode layer interposed between the embossing layer and the front plate; 
a conductive layer interposed between the embossing layer and a printed circuit board disposed inside the housing; and -4-JANG et al.Atty Docket No.: JAR-6355-0235 Appl. No. To be Assigned 
a heat insulating layer interposed between the conductive layer and the printed circuit board.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DINH NGUYEN/Primary Examiner, Art Unit 2647